Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 9 are amended. Claims 7-8 is cancelled. Clams 1-6 and 9 are presented for examination. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given  in response to the telephonic and electronic conversation with Robert Plotkin on 7/7/2021. Refer to the interview attached.
Claim 1 is amended as follows 


(Currently amended) A computer implemented system (100) for automatically generating messages, said system (100) comprising: 
a repository (102) configured to store information related to chat sessions corresponding to a set of recipients, said information including contents of chats, historical timestamp information, personal information corresponding to each of the recipients, and relationship details of each recipient with a user; 
a parser (104) configured to cooperate with said repository (102) to receive the stored information, said parser (104) further configured to parse information to generate parsed data including verbs, nouns and common phrases; 

a searching module (108) configured to cooperate with the parser (104) to receive the parsed data, said searching module (108) further configured to search and extract relevant data from the web based on the parsed data; 
a priority generation module (118) configured to generate a priority for said at least one recipient based on said stored information wherein said priority is generated before a message is generated; and 
a message generator (110) configured to cooperate with the analyzer (106) and the searching module (108) to receive the extracted behavioral data and the extracted relevant data, respectively and generate said of said recipient; 
 a session manager (116) configured to identify duplication of at least one chat session, if one or more copies are found corresponding to at least one recipient and delete the duplicated chat session, the session manager (116) further configured to manages types of sessions wherein: 
a bot session automatically sends messages to the recipient without the owner’s permission; and 
a live session wherein the owner himself, either sends message manually, or checks whether the message to be sent in the bot session is correct or not,  
the session manager (116) further configured to take input from the owner and edits the previously sent message held in the bot session, or intervenes in the bot session or the live session, 
wherein said parser (104), said analyzer (106), said searching module (108),  said message generator (110), , and said priority generation module (118) are configured to be implemented using one or more processor(s).   

Cancel claim 8 

(Cancelled) 

Claim 9 is amended as follows 

(Currently amended) A computer implemented method (200) for automatically generating a response, said method (200) comprising: 
storing, in a repository (102), information related to chat sessions corresponding to a set of recipients, said information including contents of chats, historical timestamp information, personal information corresponding to each of the recipients, and relationship details of each recipient with a user; receiving, by a parser (104), the stored information in cooperation with said 
repository (102); parsing, by the parser (104), information to generate parsed data including verbs, 
nouns and common phrases; receiving, by an analyzer (106), the stored information in cooperation with said 
repository (102); analyzing, by the analyzer (106), the stored information to extract behavioral 
data of the user; receiving, by a searching module (108), the parsed data in cooperation with the 
parser (104); searching and extracting, by the searching module (108), 
relevant data from the web based on the parsed data;  generating, by a message generator (110), messages corresponding to each 
recipient; identifying, by a session manager (116), duplication of at least one chat session, if one or more copies are found corresponding to at least one recipient and delete the duplicated chat session; 
 managing, by the session manager (116), types of sessions wherein a bot session automatically sends messages to the recipient without the owner’s permission and a live session wherein the owner himself, either sends message manually, or checks whether the message to be sent in the bot session is correct or not;
 	taking, by the session manager (116), input from the owner and edits the previously sent message held in the bot session, or intervenes in the bot session or the live session; generating, by a priority generation module (118), a priority for said at least one recipient based on said stored information wherein said priority is generated before a message is generated; and receiving, by a message generator (110), the extracted behavioral data and the 
extracted relevant data; and generating, by the 
recipient;   wherein said parser (104), said analyzer (106), said searching module (108), said message generator (110), and said priority generation module (118) are configured to be implemented using one or more processors.  

Allowable Subject Matter
Claims 1-6 and 9 allowed.
Following are the reasons for allowance: 
Dunne ( US Pub: 20160330156) and further in view of Bangalore ( US Pub: 20090076795) or any prior art searched or made in record or their combination thereof fails to teaches the concept of claims 1 and 9  as a whole including “a repository (102) configured to store information related to chat sessions corresponding to a set of recipients, said information including contents of chats, historical timestamp information, personal information corresponding to each of the recipients, and relationship details of each recipient with a user; 
a parser (104) configured to cooperate with said repository (102) to receive the stored information, said parser (104) further configured to parse information to generate parsed data including verbs, nouns and common phrases; an analyzer (106) configured to cooperate with said repository (102) to receive the stored information, said analyzer (106) further configured to analyze the stored information to extract behavioral data of the user;  a searching module (108) configured to cooperate with the parser (104) to receive the parsed data, said searching module (108) further configured to search and extract relevant data from the web based on the parsed data; a priority generation module (118) configured to generate a priority for said at least one recipient based on said stored information wherein said priority is generated before a message is generated; and a message generator (110) configured to cooperate with the analyzer (106) and the searching module (108) to receive the extracted behavioral data and the extracted relevant data, respectively and generate said a messages corresponding to each of said recipient; a session manager (116) configured to identify duplication of at least one chat session, if one or more copies are found corresponding to at least one recipient and delete the duplicated chat session, the session manager (116) further configured to manages types of sessions wherein: 
•	a bot session automatically sends messages to the recipient without the owner’s permission; and 

the session manager (116) further configured to take input from the owner and edits the previously sent message held in the bot session, or intervenes in the bot session or the live session”

The above configuration solves the problem with the conventional chatbot systems since the personality, interest of a user, emotions of a user, and relationships between users, are not known to the system during the interaction or exchange of messages. The computer implemented system for automatically generating messages of the present disclosure provides a technical solution to the above-mentioned technical problems through the session manager that identifies duplication of at least one chat session, if one or more copies are found corresponding to at least one recipient and delete the duplicated chat session and manages types of sessions which are: " a bot session automatically sends messages to the recipient without the owner's permission; and " a live session wherein the owner himself, either sends message manually, or checks whether the message to be sent in the bot session is correct or not. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674